By the court.

This action is founded upon the third section of the statute entitled “ an act regulating marriages and for the registering of marriages, births and burials,” which enacts “ that if any justice of the peace or minister, shall join any persons in marriage without a certificate, &c. they shall severally forfeit and pay the sum of twenty pounds, to the use of any parent, master, guardian, or next friend to either of the parties so married who may sue, &c.”
It is very clear, that justices of the peace and ministers alone, can incur the penalty prescribed in this clause of the statute. If any person, not a justice of the peace, nor a minister, joins any persons in marriage, he is liable by the same section in the statute to be punished by indictment.
The declaration in this case is defective in substance, and the judgment must be arrested.

Judgment arrested.